Citation Nr: 0307205	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.





ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The appellant served in the Philippine Commonwealth Army from 
January 1944 to May 1946, including recognized guerrilla 
service in the Armed Forces of the U.S. from March to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 determination of the VA Manila Regional 
Office (RO) which denied the appellant's claim for 
nonservice-connected pension benefits on the basis that he 
did not have the requisite military service to establish 
eligibility for such benefits. 




FINDING OF FACT

The service department has certified that the appellant 
served in the Philippine Commonwealth Army from January 1944 
to May 1946, including recognized guerrilla service in the 
Armed Forces of the U.S. from March to June 1945.




CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements to entitle him to VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.8, 3.203 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the finds that VA has satisfied its 
duties to the appellant under the Veterans Claims Assistance 
Act of 2000 (VCAA).  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The record shows that in the May 2002 statement of the case, 
the RO provided the appellant with a full explanation of the 
legal criteria governing the outcome of his claim, and of the 
evidentiary showing necessary to demonstrate basic 
eligibility for pension benefits.  The Board further notes 
that the RO has also obtained verification of the appellant's 
service from the service department.  There is no indication 
of any outstanding, pertinent evidence.  The Board therefore 
finds that appropriate notice has been given in this case.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board also concludes that all necessary evidence relative 
to this claim has been obtained and associated with the 
claims file.  The RO has secured the necessary information 
regarding the appellant's service from the service 
department.  The appellant has identified no other pertinent 
evidence, nor is there any indication of relevant, 
outstanding evidence.  Given the nature of the issue on 
appeal, the Board finds that there is no need for a VA 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  

In view of the foregoing, the Board is satisfied that all 
notification and development actions required by the VCAA 
have been completed to the extent necessary under the 
circumstances.

I.  Factual Background

A review of the record shows that, in December 2001, the 
appellant submitted an application for VA nonservice-
connected pension benefits.  In support of his claim, he 
submitted a copy of an Affidavit for Philippine Army 
Personnel, a copy of his United States passport, medical 
records showing treatment for current disabilities, and a 
document from the National Personnel Records Center (NPRC) 
showing that he served in the Philippine Commonwealth Army 
from January 1944 to May 1946, including recognized guerrilla 
service in the Armed Forces of the U.S.

In May 2002, the RO contacted the service department for 
verification of the appellant's service.  In August 2002, the 
NPRC responded that the appellant served in the Philippine 
Commonwealth Army from January 1944 to May 1946.  He was in a 
missing status, but found to be entitled to pay, from January 
1944 to March 1945, had recognized guerrilla service from 
March to June 1945, and served in the Regular Philippine Army 
from June 1945 to May 1946.  The NPRC also forwarded the 
appellant's service medical records, which contain no 
indication that he sustained any wounds or illnesses in 
service.  

II.  Law and Regulations

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d).  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2002).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2002).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2002).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

III.  Analysis

As set forth above, the facts in this case are not in 
dispute.  The service department has certified that the 
appellant served in the Philippine Commonwealth Army from 
January 1944 to May 1946, including recognized guerrilla 
service in the Armed Forces of the U.S., from March to June 
1945.  The appellant has submitted records from the service 
department containing identical dates of service.  The 
findings of the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Venturella v. Gober, 10 
Vet. App. 340 (1997).  Based on these facts, the appellant 
does not have the requisite service to qualify him for VA 
nonservice-connected pension benefits.  

In reaching this determination, the Board has considered the 
appellant's assertion that he is entitled to VA nonservice-
connected pension benefits, as he is a naturalized citizen of 
the United States.  This fact, however, has no bearing on 
whether he is eligible for nonservice-connected disability 
pension benefits.  See Fazon v. Brown, 9 Vet. App. 319 
(1996).  As set forth above, the determinative factor for 
entitlement to VA nonservice-connected pension benefits is 
not citizenship but the type of service.  The appellant's 
type of service simply does not meet the requirements of 
active military service for VA pension benefits, regardless 
of his citizenship at the time of service or now.

Despite the appellant's argument that his military service or 
his citizenship should entitle him to VA pension benefits, 
the Board is bound by the service department's findings and 
the applicable legal criteria.  As the appellant does not 
have the requisite service for basic eligibility for 
nonservice-connected pension benefits as required by law, 
there is no legal basis for allowing the claim.  


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

